COLLIER, C. J.
It is insisted that the County Court could not render a judgment for a sum above the jurisdiction of the justice of the peace, before whom the cause was instituted, and that it should not have entertained the case.
The jurisdiction of justices of the peace, is expressly limited by law, to cases in which the amount in controversy does not exceed fifty dollars. And where a suit seeking the recovery of money, originates in one of these inferior tribunals, if it is remov*113<ed to the Circuit or County Court, the judgment should not exceed the amount for which, the primary jurisdiction was author-ised to proceed, unless it he increased by the addition of interest, accruing since the rendition of the judgment appealed from. If the law were otherwise, a party having a demand, for a sum far beyond the limitation prescribed, might cause a warrant to be issued by a justice, suffer a judgment to be rendered against him by an intentional failure to adduce any proof, and immediately prosecute an appeal, and recover all he claimed. A state of things, which would be in itself, an intolerable perversion of justice.
But as the jurisdiction of the County Court is not limited by the amount in controversy, in cases in which suits are originally brought there, it is allowable for a party, whose case comes up by appeal, to impliedly or expressly assent to the decision of a controversy, which the primary court is incompetent to adjust. The familiar rule, that consent cannot give jurisdiction, does not inhibit such a proceeding.
In the present case, the plaintiff claimed a sum of money by his declaration, which, with the addition of interest from the time it was alleged to be due, amounted to more than that for which the verdict was returned. No objection was made in the County Court to the judgment, and we think the case of Moore v. Coolidge, £1 Porter’s Rep. 280,] which has been repeatedly recognized, is an authority to show that it cannot be reversed on error. There, it was objected to the judgment that the verdict on which it was rendered, was for an amount unauthorised by the cause of action alleged in the declaration; and such really appeared to be the fact, yet the court held, that the judgment was regular, and if the verdict was for two much, it should have been set aside or corrected in the Circuit Court.
The judgment of the County Courtis affirmed.